Citation Nr: 0319642	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-01 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disc herniation at 
L5-S1, L4 disc desiccation, and bulging at L5-S1 with 
radiculopathy, to include as secondary to a service-connected 
low back strain.

2.  Entitlement to an increased rating for low back strain.

3.  Entitlement to a total compensation rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND

In June 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with an appropriate VA 
medical facility for the veteran to be afforded an 
orthopedic examination for the purpose of 
determining the etiology of his degenerative disc 
disease of the lumbar spine and the current 
severity of his service-connected low back strain.  
Send the claims file to the examiner for review.  
After a review of the relevant medical evidence in 
the claims file and an examination of the veteran, 
the examiner must opine whether it is at least as 
likely as not that the veteran's disc herniation at 
L5-S1, L4 disc desiccation, and bulging at L5-S1 
with radiculopathy began during service, is 
causally related to an incident of active duty, or 
was caused or aggravated (worsening of underlying 
condition) by his service-connected low back 
strain.  If there is a causal relationship between 
the veteran's disc disease and service and/or his 
low back strain, the examiner should determine the 
current severity of the veteran's combined low back 
disorders.  All indicated tests should be 
performed, to include range of motions studies of 
the lumbar spine, and the physician should note the 
degree and frequency of any neurological findings 
(to include duration, frequency, and intensity of 
symptoms compatible with sciatic neuropathy; 
presence or absence of deep tendon ankle reflexes) 
and indicate whether there is any additional 
functional limitation (i.e., loss of motion) due to 
pain, flare-ups of pain, weakness on movement, 
excess fatigability, or incoordination, supported 
by adequate pathology.  

If there is no causal relationship between the 
veteran's disc disease and service and/or his low 
back strain, the examiner should, to the extent 
possible, distinguish between the two disabilities 
in determining the current severity of the 
veteran's service-connected low back strain.  The 
examiner should perform all indicated tests, to 
include range of motions studies of the lumbar 
spine, and indicate whether there is any additional 
functional limitation (i.e., loss of motion) due to 
pain, flare-ups of pain, weakness on movement, 
excess fatigability, or incoordination, supported 
by adequate pathology.  

Thereafter, the examiner should discuss 
the effect the veteran's service-
connected low back strain (and, if 
indicated, disc disease of the lumbar 
spine) has on his ability to work.  The 
examiner must indicate that the claims 
file was reviewed in conjunction with the 
examination.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




